Exhibit 10

 

4,000,000 Shares

8.25% Series A Cumulative Redeemable Preferred Shares

Liquidation Preference $25.00 per share,

Par Value $0.01 Per Share

 

UNDERWRITING AGREEMENT

 

June 8, 2005

 

A.G. EDWARDS & SONS, INC.

WACHOVIA CAPITAL MARKETS, LLC

As Representatives of the several Underwriters

c/o A.G. Edwards & Sons, Inc.

One North Jefferson Avenue

St. Louis, Missouri 63103

 

Ladies and Gentlemen:

 

Eagle Hospitality Properties Trust, Inc., a Maryland corporation that has
elected to be taxed as a real estate investment trust (“REIT”) for federal
income tax purposes (the “Company”), and EHP Operating Partnership, L.P., a
Maryland limited partnership (the “Operating Partnership”) hereby address you as
the representatives (the “Representatives”) of each of the persons, firms and
corporations listed on Schedule I hereto (collectively, the “Underwriters”) and
hereby confirm their agreement with the several Underwriters as follows:

 

1. Description of Shares. The Company proposes to issue and sell to the
Underwriters 4,000,000 8.25% Series A Cumulative Redeemable Preferred Shares,
par value $.01 per share (the “Shares”).

 

2. Purchase, Sale and Delivery of Shares. On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein set forth, the Company agrees to sell to the Underwriters, and
each such Underwriter agrees, severally and not jointly, to purchase from the
Company, at a purchase price of $24.2125 per share, the number of Shares set
forth opposite the name of such Underwriter in Schedule I hereto.

 

Unless the Representatives elect to take delivery of the Shares by credit
through full FAST transfer to the accounts at The Depository Trust Company
designated by the Representatives, the Company will deliver definitive
certificates for the Shares at the office of A.G. Edwards & Sons, Inc., 77 Water
Street, New York, New York (“Edwards’ Office”), or such other place as you and
the Company may mutually agree upon, for the accounts of the Underwriters
against payment to the Company of the purchase price for the Shares sold by it
to the several Underwriters by wire transfer of immediately available funds
payable to the order of the Company, at 10:00 a.m., New York, New York time, on
June 13, 2005, or at such other time and date not later than five full business
days thereafter as you and the Company may agree, such time and date of payment
and delivery being herein called the “Closing Date.”

 



--------------------------------------------------------------------------------

The certificates for the Shares so to be delivered will be made available to you
for inspection at Edwards’ Office (or such other place as you and the Company
may mutually agree upon) at least one full business day prior to the Closing
Date and will be in such names and denominations as you may request at least
forty-eight hours prior to the Closing Date.

 

It is understood that an Underwriter, individually, may (but shall not be
obligated to) make payment on behalf of the other Underwriters whose funds shall
not have been received prior to the Closing Date for Shares to be purchased by
such Underwriter. Any such payment by an Underwriter shall not relieve the other
Underwriters of any of their obligations hereunder.

 

It is understood that the Underwriters propose to offer the Shares to the public
upon the terms and conditions set forth in the Registration Statement
hereinafter defined.

 

3. [Reserved.]

 

4. Representations, Warranties and Agreements. (a) The Company the Operating
Partnership, jointly and severally, represent and warrant to and agree with each
Underwriter that:

 

(i) A registration statement (Registration No. 333-125130) on Form S-11 with
respect to the Shares, including such amendments to such registration statement
as may have been required to the date of this Agreement, has been prepared by
the Company pursuant to and in conformity with the requirements of the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations thereunder (the “1933 Act Rules and Regulations”) of the Securities
and Exchange Commission (the “SEC”) and has been filed with the SEC under the
1933 Act. Copies of such registration statement, including any amendments
thereto, each preliminary prospectus (meeting the requirements of Rule 430 or
430A of the 1933 Act Rules and Regulations) contained therein, and the exhibits,
financial statements and schedules thereto have heretofore been delivered by the
Company to you. Such registration statement became effective under the 1933 Act
on June 8, 2005, at 11:00 a.m., New York, New York time (such time and date, the
“Effective Time”), and a final prospectus containing information permitted to be
omitted at the time of effectiveness by Rule 430A of the 1933 Act Rules and
Regulations will be filed promptly by the Company with the SEC in accordance
with Rule 424(b) of the 1933 Act Rules and Regulations. The term “Registration
Statement” as used herein means the registration statement as amended at the
Effective Time, including financial statements and all exhibits thereto and, if
applicable, the information deemed to be included by Rule 430A of the 1933 Act
Rules and Regulations. If it is contemplated, at the time this Agreement is
executed, that a post-effective amendment to such registration statement will be
filed and must be declared effective before the offering of the Shares may
commence, the term “Registration Statement” as used herein means the
registration statement as amended by said post-effective amendment. If an
abbreviated registration statement is prepared and filed with the SEC in
accordance with Rule 462(b) under the 1933 Act (an “Abbreviated Registration
Statement”), the term “Registration Statement” as used in this Agreement
includes the Abbreviated Registration Statement. The term “Prospectus” as used
herein means the final prospectus (the “Final Prospectus”) as first filed with
the SEC pursuant to Rule 424(b) of the 1933 Act Rules and Regulations. The term
“Preliminary Prospectus” as used herein shall mean the preliminary prospectus
dated June 2, 2005, and any preliminary prospectus as contemplated by Rule 430

 

2



--------------------------------------------------------------------------------

or 430A of the 1933 Act Rules and Regulations included at any time in the
Registration Statement. The Prospectus delivered to the Underwriters for use in
connection with the offering of the Shares will be identical to the respective
version of the Prospectus created to be transmitted to the SEC for filing via
the Electronic Data Gathering Analysis and Retrieval System (“EDGAR”), except to
the extent permitted by Regulation S-T. No document has been or will be prepared
in connection with the offerings of the Shares in reliance on Rule 434 of the
1933 Act Rules and Regulations. For purposes of this Agreement, the words
“amend,” “amendment,” “amended,” “supplement” or “supplemented” with respect to
the Registration Statement or the Prospectus shall mean amendments or
supplements to the Registration Statement or the Prospectus, as the case may be.

 

(ii) Neither the SEC nor any state or other jurisdiction or other regulatory
body has issued, and neither is, to the knowledge of the Company, threatening to
issue, any stop order under the 1933 Act or other order suspending the
effectiveness of the Registration Statement (as amended or supplemented) or
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending the qualification or registration of the Shares for offering or
sale in any jurisdiction nor instituted or, to the knowledge of the Company,
threatened to institute proceedings for any such purpose. Each Preliminary
Prospectus at its date of issue, the Registration Statement and the Prospectus
and any amendments or supplements thereto contain or will contain, as the case
may be, all statements which are required to be stated therein by, and in all
material respects conform or will conform, as the case may be, to the
requirements of, the 1933 Act and the 1933 Act Rules and Regulations. Neither
the Registration Statement nor any amendment thereto, as of the applicable
effective date, contains or will contain, as the case may be, any untrue
statement of a material fact or omits or will omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and neither any Preliminary Prospectus or the Prospectus nor any
supplement thereto contains or will contain, as the case may be, any untrue
statement of a material fact or omits or will omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty as to
information contained in or omitted from the Registration Statement or the
Prospectus, or any such amendment or supplement, in reliance upon, and in
conformity with, written information furnished to the Company relating to the
Underwriters by or on behalf of the Underwriters expressly for use in the
preparation thereof (as provided in Section 13 hereof). There is no contract or
document required to be described in the Registration Statement or Prospectus or
to be filed as an exhibit to the Registration Statement which is not described
or filed as required.

 

(iii) This Agreement has been duly authorized, executed and delivered by the
Company and the Operating Partnership and constitutes a valid and legally
binding obligation of the Company and the Operating Partnership enforceable
against the Company and the Operating Partnership in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(collectively, the “Exceptions”).

 

3



--------------------------------------------------------------------------------

(iv) Each of the Company and its subsidiaries (including, without limitation,
the Operating Partnership), has been duly organized and is validly existing as a
corporation, limited partnership or limited liability company, as the case may
be, in good standing under the laws of the states or other jurisdictions in
which it is incorporated, formed or organized, with full power and authority
(corporate or other) to own, lease and operate its respective properties and
assets and conduct its respective businesses as described in the Prospectus and
the Registration Statement and, (a) with respect to the Company, to execute and
deliver, and perform the Company’s obligations under this Agreement, and (b)
with respect to the Operating Partnership, to execute and deliver, and perform
the Operating Partnership’s obligations under, this Agreement; the Company and
its subsidiaries, are duly qualified to do business as foreign corporations, in
good standing in each state or other jurisdiction in which their ownership or
leasing of property or conduct of business legally requires such qualification,
except where the failure to be so qualified, individually or in the aggregate,
would not have a Material Adverse Effect. The term “Material Adverse Effect” as
used herein means any material adverse effect on the condition (financial or
other), business, management, properties, assets, results of operations or cash
flow of the Company and its subsidiaries, taken as a whole. Except as disclosed
in the Prospectus, no subsidiary of the Company is prohibited or restricted,
directly or indirectly, from paying dividends to the Company, or from making any
other distribution with respect to such subsidiary’s capital stock, partnership
interests, membership interests of other equity interests, as the case may be,
from repaying to the Company or any other subsidiary any amounts which may from
time to time become due under any loans or advances to such subsidiary from the
Company or such other subsidiary, or from transferring any such subsidiary’s
property or assets to the Company or to any other subsidiary.

 

(v) None of the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Prospectus any
material loss or interference with its respective business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in the Prospectus and the Registration Statement, that has had or would
have a Material Adverse Effect; and since the respective dates as of which
information is given in the Prospectus and the Registration Statement, there has
not been any change in the capital stock or long-term debt of the Company or any
of its subsidiaries, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole, otherwise than
as set forth in the Prospectus and the Registration Statement.

 

(vi) The issuance and sale of the Shares, the execution, delivery and
consummation by the Company and the Operating Partnership of this Agreement and
the performance of the transactions herein or therein contemplated, do not and
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any security interest, lien, charge, encumbrance or claim upon any
properties or assets of the Company or any of its subsidiaries under any
indenture, mortgage, deed of trust, loan agreement or other

 

4



--------------------------------------------------------------------------------

agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the properties or assets of the Company or any of its subsidiaries is
subject, except to such extent as, individually or in the aggregate, does not
have a Material Adverse Effect, nor does or will such action result in any
material violation of the provisions of the Company’s and any of its
subsidiaries’ Governing Instruments or any statute, rule, regulation or other
law, or any order or judgment, of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance of this
Agreement, the issuance and sale of the Shares or the consummation of the
transactions contemplated hereby, except such as have been, or will be prior to
the Closing Date, obtained under the 1933 Act or as may be required by the
National Association of Securities Dealers, Inc. (the “NASD”) and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or blue sky laws in connection with the purchase and
distribution of the Shares by the Underwriters and except for such consents,
approvals, authorizations, registrations or qualifications the failure to
obtain, individually or in the aggregate, would not have a Material Adverse
Effect or a material adverse effect on the Company’s ability to consummate the
offer and sale of the Shares as contemplated in this Agreement.

 

(vii) The Company has an authorized, issued and outstanding capitalization as
set forth in the Prospectus under the heading “Capitalization.” Immediately
prior to the Closing Date, no Preferred Shares will be issued and outstanding.
The Shares conform, or when issued will conform, to the description thereof in
the Prospectus and have been, or, when issued and paid for in the manner
described herein will be, duly authorized, validly issued, fully paid and
non-assessable; and the issuance of the Shares to be purchased from the Company
hereunder is not subject to preemptive or other similar rights, or any
restriction upon the voting or transfer thereof pursuant to applicable law, the
Governing Instruments of the Company or any of its subsidiaries or any agreement
to which the Company or any of its subsidiaries is a party or by which any of
them may be bound. All action (corporate or otherwise) required to be taken by
the Company for the authorization, issuance and sale of the Shares has been duly
and validly taken. Except as disclosed in the Prospectus, there are no
outstanding subscriptions, rights, warrants, options, calls, convertible
securities, commitments of sale or rights related to or entitling any person to
purchase or otherwise to acquire any shares of, or any security convertible into
or exchangeable or exercisable for, the capital stock of, or other ownership
interest in the Company. The outstanding shares of capital stock, partnership
interests or membership interests of, or other ownership interest in, the
Company’s subsidiaries owned, directly or indirectly, by the Company have been
duly authorized and validly issued, are fully paid and nonassessable and, except
as disclosed in the Prospectus, are owned, directly or indirectly, by the
Company free and clear of any mortgage, pledge, lien, encumbrance, charge or
adverse claim and were not issued in violation of any preemptive or similar
rights; all of the issued and outstanding shares of capital stock of the Company
and all of the issued and outstanding OP Units (as defined in the Prospectus and
Registration Statement) have been offered, issued and sold by the Company and
the Operating Partnership in compliance with all laws, rules and regulations,

 

5



--------------------------------------------------------------------------------

including all federal and state securities laws; and, except as disclosed in the
Prospectus and the Registration Statement, there are no outstanding
subscriptions, rights, warrants, options, calls, convertible securities,
commitments of sale or instruments related to or entitling any person to
purchase or otherwise acquire any shares of, or any security convertible into or
exchangeable or exercisable for, the capital stock, partnership interests or
membership interests of, or other ownership interests in, the Company or any of
its subsidiaries.

 

(viii) The Company is the sole general partner of the Operating Partnership.

 

(ix) All of the preferred limited partnership interests of the Operating
Partnership (the “Series A Preferred Units”), to be issued in accordance with
the Operating Partnership Agreement in connection with the offering described in
the Prospectus and the Registration Statement, have been duly authorized for
issuance by the Operating Partnership to the Company, and, at the Closing Date,
against the payment of consideration therefor in accordance with the Operating
Partnership Agreement will be validly issued and fully paid, free and clear of
any security interests, liens, encumbrances, charges or claims. Immediately
after the Closing Date, 4,000,000 Series A Preferred Units will be issued and
outstanding and owned solely by the Company. The Series A Preferred Units
conform in all material respects to the description thereof contained in the
Prospectus or, if the Prospectus is not in existence, the most recent
Preliminary Prospectus. The Series A Preferred Units will be issued in
compliance with all federal and state securities laws, are not, or will not be,
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities and conform in all material respects to any
description thereof contained in the Prospectus.

 

(x) The statements set forth in the Prospectus and the Registration Statement
describing the Governing Instruments of the Company and its subsidiaries, the
Shares and this Agreement, insofar as they purport to describe the provisions of
the laws and documents referred to therein, are accurate and complete in all
material respects.

 

(xi) Each of the Company, its subsidiaries and, to the knowledge of the Company,
the Manager (as hereinafter defined), is in possession of and operating in
compliance with all franchises, grants, authorizations, licenses, certificates,
permits, easements, consents, orders and approvals (“Permits”) from all state,
federal, foreign and other regulatory authorities, and has satisfied the
requirements imposed by regulatory bodies, administrative agencies or other
governmental bodies, agencies or officials, that are required for such entities
lawfully to own, lease and operate their respective properties and assets and
conduct their respective businesses as described in the Prospectus, and, each of
the Company and its subsidiaries is conducting its respective business in
compliance with all of the laws, rules and regulations of each jurisdiction in
which it conducts its business, in each case with such exceptions, individually
or in the aggregate, as would not have a Material Adverse Effect; and no such
Permit contains a materially burdensome restriction that is not adequately
disclosed in the Registration Statement and the Prospectus; each of the Company,
its subsidiaries, and to the knowledge of the Company, the Manager, has filed
all notices, reports, documents or other information required to be filed under
applicable laws, rules and regulations, in each case, with such exceptions,
individually or in the aggregate, as would not have a Material Adverse Effect;
and, except as otherwise specifically described in the

 

6



--------------------------------------------------------------------------------

Prospectus, neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company, the Manager, has received notification from any court
or governmental body, authority or agency, relating to the revocation or
modification of any such Permit or, to the effect that any additional
authorization, approval, order, consent, license, certificate, permit,
registration or qualification (“Approvals”) from such regulatory authority is
needed to be obtained by any of them, in any case where it could be reasonably
expected that obtaining such Approvals or the failure to obtain such Approvals,
individually or in the aggregate, would have a Material Adverse Effect.

 

(xii) The Company and its subsidiaries have timely filed all material federal,
state and foreign income and franchise tax returns and paid all taxes shown as
due thereon; all such tax returns are complete and correct in all material
respects; all tax liabilities are adequately provided for on the books of the
Company and its subsidiaries except to such extent as would not have a Material
Adverse Effect; the Company and its subsidiaries and have made all necessary
payroll tax payments and are current and up-to-date; and the Company has no
knowledge of any tax proceeding or action pending or threatened against the
Company or its subsidiaries, which, individually or in the aggregate, might have
a Material Adverse Effect.

 

(xiii) The Company has been organized in conformity with the requirements for
qualification as a real estate investment trust (a “REIT”) under the Internal
Revenue Code of 1986, as amended (the “Code”), and the Company’s present method
of operation described in the Registration Statement and the Prospectus will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code. The Operating Partnership has not, and except for EHP TRS
Holding Co., Inc. and its direct subsidiaries (the “TRS Lessees”), none of the
Company’s subsidiaries has, elected to be treated as a corporation or
association taxable as a corporation for federal income tax purposes, and the
Operating Partnership and each of its subsidiaries (other than the TRS Lessees)
have at all times and will continue to be treated for U.S. federal income tax
purposes as partnerships (or as disregarded entities) and not as associations
taxable as corporations or as publicly-traded partnerships.

 

(xiv) Except as described in the Prospectus, the Company and its subsidiaries
own or possess, or can acquire on reasonable terms, adequate patents, patent
licenses, trademarks, service marks and trade names necessary to conduct the
business now operated by them, and none of the Company or any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any patents, patent licenses,
trademarks, service marks or trade names which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.

 

(xv) Except as described in the Prospectus, the Company and its subsidiaries
have good and marketable title to all real properties and all other properties
and assets owned by them, in each case free from liens, security interests,
pledges, charges, mortgages, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or to be made
thereof by them; the Company or its subsidiaries have obtained an owner’s or
leasehold title insurance policy from a title insurance company licensed to
issue such policy, on any real property to be owned in fee or leased, as the
case

 

7



--------------------------------------------------------------------------------

may be, that insures the fee or leasehold interest, as the case may be, in such
real property, which policies include only commercially reasonable exceptions,
and with coverages in amounts at least equal to amounts that are generally
deemed in the Company’s industry to be commercially reasonable in markets where
such subsidiary’s Properties are located, or a lender’s title insurance policy
insuring the lien of its mortgage securing the real property with coverage equal
to the maximum aggregate principal amount of indebtedness held by the Company
and secured by the real property; except as disclosed in the Prospectus, the
Company and its subsidiaries hold any leased real or personal property under
valid and enforceable leases, with no exceptions that would materially interfere
with the value thereof or materially interfere with the use made or to be made
thereof by them; except for customary rights of first refusal held by
franchisors or as disclosed in the Prospectus, no person has an option or right
of first refusal to purchase all or part of any Property or any proposed
acquisition or any interest therein; neither the Company nor any of its
subsidiaries, nor, to the knowledge of the Company, the Manager, has any notice
or knowledge of any material claim of any sort which has been or may be,
asserted by anyone adverse to the Company’s or any subsidiary’s rights as
lessee, or sublessee under any lease or sublease under any lease or sublease
described above, or affecting or questioning the Company’s or any subsidiary’s
rights to the continued possession of the leased or subleased premises under any
such lease or sublease in conflict with the terms thereof; each of the
Properties complies with all applicable building codes, zoning laws, ordinances,
regulations and deed restrictions or other covenants in all material respects
and, if and to the extent there is a failure to comply, such failure does not
materially impair the value of any of the Properties and will not result in a
forfeiture or reversion of title which in any case could result in a Material
Adverse Effect, and the Company has no knowledge of any pending or threatened
condemnation proceeding, zoning change, or other proceeding or action that will
have a material effect on the size of, use of, value of, improvements on,
construction on or access to any of the Properties. All real property owned or
leased by the Company or any subsidiary is free of material defects in the
condition of the roof and the foundation, load-bearing walls or other structural
elements thereof, or the mechanical, electrical, plumbing, safety and other
systems contained therein; to the knowledge of the Company, water, storm water,
sanitary sewer, electricity and telephone service are all available at the edge
of such Property or are available at the edge of the Property within contiguous
public rights-of-way; all payments of real estate taxes relating to the
Properties are current, except for real estate taxes for the current tax year
that are not yet due and payable; except as described in the Prospectus, to the
knowledge of the Company, there is no pending or threatened special assessment,
tax reduction proceeding or other action that could reasonably be expected to
increase the real property taxes or assessments of any such Property which would
have a Material Adverse Effect.

 

(xvi) The mortgages and deeds of trust encumbering any real property owned in
fee or leased by the Company or any of its subsidiaries (a) are not convertible
(in the absence of foreclosure) into an equity interest in such property or in
the Company or any of its subsidiaries, and none of the Company or any
subsidiary holds a participating interest therein, (b) except as set forth in
the Prospectus, are not and will not be cross-defaulted to any indebtedness
other than indebtedness of the Company or any of its subsidiaries and (c)

 

8



--------------------------------------------------------------------------------

are not and will not be cross-collateralized to any property not owned by the
Company or any of its subsidiaries.

 

(xvii) Except as otherwise described in the Prospectus and the Registration
Statement, none of the Company, any of its subsidiaries and, to the knowledge of
the Company, the Manager, has authorized or conducted or has knowledge of the
generation, transportation, storage, presence, use, treatment, disposal,
release, or other handling of any hazardous substance, hazardous waste,
hazardous material, hazardous constituent, toxic substance, pollutant,
contaminant, asbestos, radon, polychlorinated biphenyls (“PCBs”), petroleum
product or waste (including crude oil or any fraction hereof, natural gas,
liquefied gas, synthetic gas or other material defined, regulated, controlled or
potentially subject to any remediation requirement under any environmental law
(collectively, “Hazardous Materials”)), on, in, under or affecting any Property,
except in material compliance with applicable laws; except as disclosed in the
Prospectus, to the knowledge of the Company, the Properties are in compliance
with all federal, state and local laws, rules and regulations and other
governmental requirements relating to pollution, control of chemicals and
management of waste, (collectively, “Environmental Laws”), and the Company, its
subsidiaries and, to the knowledge of the Company, the Manager, are in
compliance with all licenses, permits, registrations and government
authorizations necessary to operate under all applicable Environmental Laws in
all material respects; except as otherwise described in the Prospectus, none of
the Company, its subsidiaries and, to the knowledge of the Company, the Manager,
has received any written or oral notice from any governmental entity or any
other person; and there is no pending, or, to the knowledge of the Company,
threatened claim, litigation or any administrative agency proceeding that: (1)
alleges a violation of any Environmental Laws by the Company, any of its
subsidiaries or the Manager (only to the extent affecting the Properties), or
that the Company or any of its subsidiaries is a liable party or a potentially
responsible party under the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601, et. seq., or any state superfund law; (2)
has resulted in or could result in the attachment of an environmental lien on
any of the Properties; or (3) alleges that the Company or any of its
subsidiaries is liable for any contamination of the environment, contamination
of the Property, damage to natural resources, property damage, or personal
injury based on their activities or the activities of their predecessors or
third parties (whether at the Properties or elsewhere) involving Hazardous
Materials, whether arising under the Environmental Laws, common law principles,
or other legal standards.

 

(xviii) The Company has the number of employees set forth in the Prospectus and
the Registration Statement. No labor disturbance with the employees of the
Company, any of its subsidiaries or, to the knowledge of the Company, the
Manager (only to the extent affecting the Properties), exists or, to the
knowledge of the Company, is imminent which, individually or in the aggregate,
would have a Material Adverse Effect.

 

(xix) The Company, its subsidiaries and, to the knowledge of the Company, the
Manager (only to the extent affecting the Properties), maintain insurance of the
types and in the commercially reasonable amounts generally deemed adequate for
their respective businesses, including, but not limited to, directors’ and
officers’ insurance, insurance covering real and personal property owned or
leased by the Company and its subsidiaries

 

9



--------------------------------------------------------------------------------

against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against, all of which insurance is in full force and effect.

 

(xx) None of the Company or any of its subsidiaries is, or with the giving of
notice or lapse of time or both would be, in default or violation with respect
to its Governing Instruments. None of the Company, any of its subsidiaries and,
to the knowledge of the Company, the Manager (only to the extent affecting the
Properties), is, or with the giving of notice or lapse of time or both would be,
in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any such
entity is a party or by which any such entity is bound or to which any of the
properties or assets of any such entity is subject, or in violation of any
statutes, laws, ordinances or governmental rules or regulations or any orders or
decrees to which it is subject, including, without limitation, Section 13 of the
Securities Exchange Act of 1934 Act, as amended (the “1934 Act”), which default
or violation, individually or in the aggregate, would have a Material Adverse
Effect.

 

(xxi) Other than as set forth in the Prospectus and the Registration Statement,
there are no legal or governmental actions, suits or proceedings pending to or
by which the Company, any of its subsidiaries or, to the knowledge of the
Company, the Manager (only to the extent affecting the Properties), or any of
their respective directors or officers, is a party or by which any properties,
assets or rights of the Company, any of its subsidiaries or, to the knowledge of
the Company, the Manager (only to the extent affecting the Properties), is
subject or is bound that, if determined adversely to such entities, properties,
assets or rights, would individually or in the aggregate have a Material Adverse
Effect or which would materially and adversely affect the consummation of the
transactions contemplated hereby, or which is required to be disclosed in the
Prospectus or the Registration Statement; to the Company’s knowledge, no such
proceedings are threatened.

 

(xxii) None of the Company, nor any of its subsidiaries is or, after giving
effect to the offering and sale of the Shares, will be an “investment company”
or an entity “controlled” by an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended (the “1940 Act”). Neither the
Company nor any of its affiliates (a) is required to register as a “broker” or
“dealer” in accordance with the provisions of the 1934 Act or the Rules and
Regulations thereunder, or (b) directly, or indirectly through one or more
intermediaries, controls or has any other association with (within the meaning
of Article I of the By-Laws of the NASD) any member firm of the NASD.

 

(xxiii) The Company maintains disclosure controls and procedures (as such term
is defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s Chief Executive Officer and its Chief Financial Officer by
others within those entities, and such disclosure controls and procedures are
effective to perform the functions for which they were established; the
Company’s auditors and the Audit Committee of the Company’s Board of Directors
have been advised of: (i) any significant deficiencies in the design or
operation of

 

10



--------------------------------------------------------------------------------

internal control over financial reporting (as such term is defined Rules
13a-15(f) and 15d-15(f) under the 1934 Act) which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
control over financial reporting; any material weaknesses in internal control
over financial reporting will be identified for the Company’s auditors.

 

(xxiv) Grant Thornton LLP, the accounting firm which has certified the financial
statements filed with and as a part of the Registration Statement, is an
independent public accounting firm within the meaning of the 1933 Act and the
1933 Act Rules and Regulations. The Company and each of its subsidiaries
maintains a system of internal control over financial reporting sufficient to
meet the broad objectives of internal control over financial reporting insofar
as those would be material in relation to the Company’s financial statements or
the Company’s compliance with its obligations under the 1933 Act, 1933 Act Rules
and Regulations, 1934 Act and 1934 Act Rules and Regulations. The consolidated
and combined financial statements and schedules of the Company and its
Predecessor (hereinafter defined), including the notes thereto, filed with and
as a part of the Registration Statement or Prospectus, present fairly the
financial condition of the Company, its subsidiaries and its Predecessor as of
the respective dates thereof and the consolidated and combined results of
operations and changes in financial position and consolidated and combined
statements of cash flow for the respective periods covered thereby, all in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved and in accordance with Regulation S-X
promulgated by the SEC. All adjustments necessary for a fair presentation of
results for such periods have been made. The selected financial data included in
the Registration Statement and Prospectus present fairly the information shown
therein and have been compiled on a basis consistent with that of the audited
financial statements. No other financial statements are required to be included
in the Registration Statement; the unaudited pro forma financial information
(including the related notes) included in the Prospectus and any Preliminary
Prospectus complies as to form in all material respects with the applicable
requirements of the 1933 Act and the 1933 Act Rules and Regulations (including,
without limitation, Rule 11-01 and Rule 11-02 of Regulation S-X), and management
of the Company believes that the assumptions underlying the pro forma
adjustments are reasonable; such pro forma adjustments have been properly
applied to the historical amounts in the compilation of the information and such
information fairly presents the financial position, results of operations and
other information purported to be shown therein at the respective dates and for
the respective periods specified; no other pro forma financial information is
required to be included in the Registration Statement.

 

(xxv) Except as disclosed in the Prospectus, no holder of any security of the
Company has any right to require registration of any security of the Company
because of the filing of the Registration Statement or the consummation of the
transactions contemplated hereby and, except as disclosed in the Prospectus and
except for holders of OP Units, no person has the right to require registration
under the 1933 Act of any other securities of the Company. No person has the
right, contractual or otherwise, to cause the Company to permit such person to
underwrite the sale of any of the Shares. Except for this Agreement,

 

11



--------------------------------------------------------------------------------

there are no contracts, agreements or understandings between the Company or any
of its subsidiaries and any person that would give rise to a valid claim against
the Company, its subsidiaries or any Underwriter for a brokerage commission,
finder’s fee or like payment in connection with the issuance, purchase and sale
of the Shares.

 

(xxvi) The Company has not distributed and, prior to the later to occur of (i)
the Closing Date and (ii) completion of the distribution of the Shares, will not
distribute any offering material in connection with the offering and sale of the
Shares other than the Registration Statement, the Preliminary Prospectus or the
Prospectus or any press release related thereto, which press release has been
approved by the Representatives.

 

(xxvii) The Company has not taken and will not take, directly or indirectly, any
action designed to or which might reasonably be expected to cause or result in
stabilization or manipulation of the price of the Shares, and the Company is not
aware of any such action taken or to be taken by affiliates of the Company.

 

(xxviii) Except as otherwise described in the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company, any of its subsidiaries to or for the benefit of any of the officers or
directors of the Company or any of their family members.

 

(xxvix) The statistical and market-related data included in the Prospectus and
the Registration Statement are based on or derived from sources that the Company
believes to be reliable and accurate.

 

(xxx) The Company, its subsidiaries, and, to the knowledge of the Company, the
Manager (only to the extent affecting the Properties), have complied with all
provisions of Section 517.075, Florida Statutes relating to doing business with
the Government of Cuba or with any person or affiliate located in Cuba.

 

(b) Any certificate signed by any officer of the Company and delivered to you or
to counsel for the Underwriters shall be deemed a representation and warranty by
the Company (and the Operating Partnership, as applicable) to each Underwriter
as to the matters covered thereby.

 

5. Additional Covenants. The Company and the Operating Partnership, jointly and
severally, covenant and agree with the several Underwriters that:

 

(a) The Company will timely transmit copies of the Prospectus, and any
amendments or supplements thereto, as applicable, to the SEC for filing pursuant
to Rule 424(b) of the 1933 Act Rules and Regulations.

 

(b) The Company will deliver to each of the Representatives upon request, and to
counsel for the Underwriters (i) a conformed copy of the Registration Statement
as originally filed, including copies of exhibits thereto, of any amendments and
supplements to the Registration Statement and (ii) a conformed copy of each
consent and certificate included, or filed as an exhibit to, the Registration
Statement as so amended or supplemented; the Company will deliver to the
Underwriters through the Representatives as soon as practicable after the date
of this Agreement as

 

12



--------------------------------------------------------------------------------

many copies of the Prospectus as the Representatives may reasonably request for
the purposes contemplated by the 1933 Act; if the Registration Statement is not
effective under the 1933 Act, the Company will use its best efforts to cause the
Registration Statement to become effective as promptly as possible, and it will
notify you, promptly after it shall receive notice thereof, of the time when the
Registration Statement has become effective; the Company will promptly advise
the Representatives of any request of the SEC for amendment of the Registration
Statement or for supplement to the Prospectus or for any additional information,
and of the issuance by the SEC or any state or other jurisdiction or other
regulatory body of any stop order under the 1933 Act or other order suspending
the effectiveness of the Registration Statement (as amended or supplemented) or
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending the qualification or registration of the Shares for offering or
sale in any jurisdiction, and of the institution or threat of any proceedings
therefor, of which the Company shall have received notice or otherwise have
knowledge prior to the completion of the distribution of the Shares; and the
Company will use its best efforts to prevent the issuance of any such stop order
or other order and, if issued, to secure the prompt removal thereof.

 

(c) The Company will not file any amendment or supplement to the Registration
Statement, the Prospectus (or any other prospectus relating to the Shares filed
pursuant to Rule 424(b) of the 1933 Act Rules and Regulations that differs from
the Prospectus as filed pursuant to such Rule 424(b)) before the termination of
the offering of the Shares of which the Underwriters shall not previously have
been advised and furnished with a copy or to which the Underwriters shall have
reasonably objected or which is not in compliance with the 1933 Act Rules and
Regulations; and the Company will promptly notify you after it shall have
received notice thereof of the time when any such amendment to the Registration
Statement becomes effective or when any such supplement to the Prospectus has
been filed.

 

(d) During the period when a prospectus relating to any of the Shares is
required to be delivered under the 1933 Act by any Underwriter or dealer, the
Company will comply, at its own expense, with all requirements imposed by the
1933 Act, the 1933 Act Rules and Regulations, the 1934 Act and the 1934 Act
Rules and Regulations, so far as necessary to permit the continuance of sales of
or dealing in the Shares during such period in accordance with the provisions
hereof and as contemplated by the Prospectus.

 

(e) If, during the period when a prospectus relating to any of the Shares is
required to be delivered under the 1933 Act by any Underwriter or dealer, (i)
any event relating to or affecting the Company or of which the Company shall be
advised in writing by the Representatives shall occur as a result of which, in
the opinion of the Company or the Representatives, the Prospectus as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading or
(ii) it shall be necessary to amend or supplement the Registration Statement or
the Prospectus to comply with the 1933 Act, the 1933 Act Rules and Regulations,
the 1934 Act or the 1934 Act Rules and Regulations, the Company will forthwith
at its expense prepare and file (subject to Section 5(c)) with the SEC, and
furnish to the Representatives a reasonable number of copies of, such amendment
or supplement or other filing that will correct such statement or omission or
effect such compliance.

 

13



--------------------------------------------------------------------------------

(f) During the period when a prospectus relating to any of the Shares is
required to be delivered under the 1933 Act or 1934 Act by any Underwriter or
dealer, the Company will furnish such proper information as may be lawfully
required and otherwise cooperate in qualifying the Shares for offer and sale
under the securities or blue sky laws of such jurisdictions as the
Representatives may reasonably designate and will file and make in each year
such statements or reports as are or may be reasonably required by the laws of
such jurisdictions; provided, however, that the Company shall not be required to
qualify as a foreign corporation or shall be required to qualify as a dealer in
securities or to file a general consent to service of process under the laws of
any jurisdiction.

 

(g) In accordance with Section 11(a) of the 1933 Act and Rule 158 of the 1933
Act Rules and Regulations, the Company will make generally available to its
security holders and to holders of the Shares, as soon as practicable, an
earnings statement (which need not be audited) in reasonable detail covering the
12 months beginning not later than the first day of the month next succeeding
the month in which occurred the effective date (within the meaning of Rule 158)
of the Registration Statement.

 

(h) During the period when a prospectus relating to any of the Shares is
required to be delivered under the 1933 Act or the 1934 Act by any Underwriter
or dealer, the Company will file promptly all documents required to be filed
with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the 1934 Act. The
Company will furnish to its security holders annual reports containing financial
statements audited by independent public accountants and quarterly reports
containing financial statements and financial information which may be
unaudited. The Company will, for a period of three years from the Closing Date,
deliver to the Underwriters at their principal executive offices a reasonable
number of annual reports, quarterly reports, current reports and copies of all
other documents, reports and information furnished by the Company to its
shareholders or filed with an securities exchange or market pursuant to the
requirements of such exchange or market or with the SEC pursuant to the 1933 Act
or the 1934 Act. The Company will deliver to the Underwriters similar reports
with respect to any direct or indirect significant subsidiaries of the Company,
as that term is defined in the 1933 Act Rules and Regulations, which are not
consolidated in the Company’s financial statements. Any report, document or
other information required to be furnished under this paragraph (h) shall be
furnished as soon as practicable after such report, document or information
becomes available.

 

(i) The Company will apply the proceeds from the sale of the Shares as set forth
in the description under “Use of Proceeds” in the Prospectus, which description
complies in all respects with the requirements of Item 504 of Regulation S-K and
will file such reports with the SEC with respect to the sale of the Shares and
the application of the proceeds therefrom as may be required by the 1933 Act or
the 1934 Act or by the applicable rules and regulations thereunder.

 

(j) The Company will promptly provide you with copies of all correspondence to
and from, and all documents issued to and by, the SEC in connection with the
registration of the Shares under the 1933 Act.

 

(k) Prior to the Closing Date, the Company will not issue any press releases or
other communications directly or indirectly and will hold no press conferences
with respect to offering of the Shares, without your prior written consent,
which consent will not be unreasonably withheld.

 

14



--------------------------------------------------------------------------------

(l) Prior to the Closing Date, the Company will furnish to you, as soon as they
have been prepared, copies of any unaudited interim consolidated financial
statements of the Company and its subsidiaries for any periods subsequent to the
periods covered by the financial statements appearing in the Registration
Statement.

 

(m) The Company will use its best efforts to obtain approval for and to maintain
the listing of the Shares on the New York Stock Exchange within the time period
described in the Prospectus.

 

(n) The Company will not, directly or indirectly, offer for sale, contract to
sell, sell, distribute, grant any option, right or warrant to purchase, pledge,
hypothecate or otherwise dispose of any Preferred Shares, or any other capital
stock ranking on a parity with or senior to the Preferred Shares (“Parity
Shares”), any securities convertible into, or exercisable or exchangeable for,
Preferred Shares or Parity Shares or any other rights to acquire Preferred
Shares or Parity Shares, for a period of 90 days from the date of the
Prospectus, without the prior written consent of the Representatives, except for
the Shares sold hereunder.

 

(o) The Company and its subsidiaries will maintain and keep accurate books and
records reflecting their assets and maintain internal controls over financial
reporting which provide reasonable assurance that (a) transactions are executed
in accordance with management’s authorizations; (b) transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements and to maintain accountability for the assets of the Company and its
subsidiaries; (c) access to the assets of the Company and its subsidiaries is
permitted only in accordance with management’s authorization; and (d) the
recorded accounts of the assets of the Company and its subsidiaries are compared
with existing assets at reasonable intervals.

 

(p) If the Company elects to rely on Rule 462(b) under the 1933 Act, the Company
shall both file an Abbreviated Registration Statement with the SEC in compliance
with Rule 462(b) and pay the applicable fees in accordance with Rule 111 of the
1933 Act by the earlier of (i) 10:00 p.m., New York, New York time, on the date
of this Agreement, and (ii) the time that confirmations are given or sent, as
specified by Rule 462(b)(2).

 

(q) If at any time during the 90-day period after the Registration Statement
becomes effective, any rumor, publication or event relating to or affecting the
Company shall occur as a result of which in your opinion the market price of the
Preferred Shares has been or is likely to be materially affected (regardless of
whether such rumor, publication or event necessitates a supplement to or
amendment of the Prospectus), the Company will, after written notice from you
advising the Company to the effect set forth above, forthwith prepare, consult
with you concerning the substance of, and disseminate a press release or other
public statement, reasonably satisfactory to you, responding to or commenting on
such rumor, publication or event.

 

(r) The Company will have engaged, prior to the Closing Date, Wachovia Bank,
N.A., or another institution reasonably satisfactory to the Representatives, to
act as transfer agent and registrar for the Shares following the Closing Date.

 

15



--------------------------------------------------------------------------------

(s) The Company will use its best efforts to meet the requirements to continue
to qualify as a real estate investment trust under the Code, unless otherwise
determined by the Company’s Board of Directors.

 

(t) The Company and the Operating Partnership will cooperate with the applicable
Contributors (hereinafter defined) and on or before January 31, 2006 will
consummate the purchase of the remaining 51% of the interests in RiverCenter
Hotel Limited Partnership, the entity which holds the Embassy Suites Hotel
Cincinnati-RiverCenter, not held by the Company and its subsidiaries on the
Closing Date, as described in the Prospectus, in accordance with the terms and
conditions of the applicable Contribution Agreement; provided that the
Representatives may release the Company from its obligation hereunder in the
event that the Independent Directors (hereinafter defined) determine in good
faith that such purchase is not in the best interests of the Company.

 

(u) The Company will comply with all provisions of any undertakings in the
Registration Statement.

 

6. Conditions of Underwriters’ Obligations. The several obligations of the
Underwriters to purchase and pay for the Shares, as provided herein, shall be
subject to the accuracy, as of the date hereof and as of the Closing Date of the
representations and warranties of the Company and the Operating Partnership
contained herein, to the performance by the Company and the Operating
Partnership of their covenants and obligations hereunder, and to the following
additional conditions:

 

(a) The Registration Statement and all post-effective amendments to the
Registration Statement, if any, shall have become effective not later than 4:00
p.m., New York, New York time, on the date hereof, or at such later date and
time as may be approved by the Representatives; if the Company has elected to
rely on Rule 462(b) under the 1933 Act, the Abbreviated Registration Statement
shall have become effective not later than the earlier of (i) 10:00 p.m. New
York, New York time, on the date hereof, or (ii) at such later date and time as
may be approved by the Representatives. All filings required by Rule 424 and
Rule 430A of the 1933 Act Rules and Regulations shall have been timely made
within the applicable time period prescribed for such filing by such Rule. No
stop order suspending the effectiveness of the Registration Statement, as
amended from time to time, shall have been issued and no proceeding for that
purpose shall have been initiated or, to the knowledge of the Company or any
Underwriter, threatened or contemplated by the SEC, and any request of the SEC
for additional information (to be included in the Registration Statement or the
Prospectus or otherwise) shall have been complied with to the reasonable
satisfaction of the Underwriters.

 

(b) The Registration Statement or Prospectus or any amendment or supplement
thereto shall not contain an untrue statement of a material fact, or omit to
state a fact which is material and is required to be stated therein or is
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(c) On the Closing Date, you shall have received:

 

One or more opinions of DLA Piper Rudnick Gray Cary US LLP, counsel for the
Company, addressed to you and dated the Closing Date, to the effect that:

 

(i) The Company is a corporation duly formed and validly existing under the laws
of the State of Maryland and is in good standing with the State Department of
Assessment and Taxation of Maryland.

 

16



--------------------------------------------------------------------------------

(ii) The Company has the corporate power to own, lease and operate its
properties and assets and to conduct the business in which it is engaged or
proposes to engage, substantially as described in the Prospectus under the
caption “Business and Properties” and to enter into and perform its obligations
under this Agreement, including the sale and issuance of the Shares.

 

(iii) The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby and thereby do not
and will not conflict with (A) any provisions of the articles of incorporation,
articles supplementary or bylaws of the Company; (B) any material Maryland law,
statute, rule or regulation applicable to the Company or any of its properties
or assets or (C) any order or administrative or court decree of any court or
governmental agency of the State of Maryland known by such counsel to be binding
upon the Company or to which the Company is subject.

 

(iv) No filing, registration or qualification with, or authorization, approval,
consent, license, order or decree of, any Maryland court or governmental
authority or agency (other than such as may be required under the Maryland
securities laws, if any, as to which no opinion is expressed) is required in
connection with the due authorization, execution, delivery and performance of
this Agreement.

 

(v) The terms of the Shares and the Series A Preferred Units conform in all
material respects to the descriptions thereof contained in the Prospectus. The
information contained in the Prospectus under the captions, “Description of
Capital Stock” and “Description of the Partnership Agreement,” and the
information in Item 34 of Part II of the Registration Statement, in each case to
the extent that such information constitutes matters of Maryland law, summaries
of Maryland legal matters, summaries of certain provisions of the bylaws of the
Company or legal conclusions with respect to matters of Maryland law, is correct
in all material respects.

 

(vi) The Registration Statement and all post-effective amendments thereto and
the Abbreviated Registration Statement, if any, have become effective under the
1933 Act; any required filing of the Prospectus pursuant to Rule 424(b) or
otherwise has been made in the manner and within the time period required
thereby; and, to the knowledge of such counsel, no stop order suspending the
effectiveness of the Registration Statement has been issued or proceedings
therefor initiated or threatened by the SEC.

 

(vii) The Registration Statement and the Prospectus, and each amendment or
supplement thereto, as of their respective effective or issue date, comply as to
form in all material respects to the requirements of Form S-11 under the 1933
Act and the applicable 1933 Act Rules and Regulations (except that such counsel
need express no opinion as to the financial statements, schedules or other
financial or statistical data contained or required to be contained therein).

 

17



--------------------------------------------------------------------------------

(viii) This Agreement has been duly authorized, executed and delivered by the
Operating Partnership and the Company and constitute valid and legally binding
obligations of the Company and the Operating Partnership, subject to the
Exceptions.

 

(ix) Each of the subsidiaries listed on Schedule II hereto has been duly
incorporated, organized or formed and is validly existing as a corporation,
limited partnership or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction in which it is incorporated,
organized or formed as set forth on Schedule II, with requisite corporate,
partnership or limited liability company power, as the case may be, to own,
lease and operate its assets and properties and conduct its business as
described in the Prospectus and, with respect to the Operating Partnership, to
enter into, deliver and perform this Agreement; the Company and its subsidiaries
are duly qualified to do business as foreign entities in good standing in each
state or other jurisdiction set forth on Schedule II.

 

(x) To the knowledge of such counsel, the Company and each of its subsidiaries
has all licenses, certificates, permits and approvals from all state, federal
and other regulatory authorities that are required for the Company and its
subsidiaries lawfully to own, lease and operate their assets and properties and
conduct their business as described in the Prospectus, the failure of which to
obtain would cause a Material Adverse Effect. To the knowledge of such counsel,
each of the Company and its subsidiaries is conducting its business in
compliance with all of the laws, rules and regulations of each jurisdiction in
which it conducts its business, except for any violation or default that would
not cause a Material Adverse Effect.

 

(xi) Except as otherwise set forth in the Prospectus, all outstanding equity
interests of the subsidiaries set forth in Schedule II are owned by the Company
either directly or through subsidiaries, and all such securities have been duly
authorized and validly issued, are fully paid and nonassessable and, to the
knowledge of such counsel, are owned by the Company free and clear of any
perfected security interest and were not issued in violation of any preemptive
or similar rights; and, to the knowledge of such counsel, except as disclosed in
the Prospectus, there are no outstanding subscriptions, rights, warrants,
options, calls, convertible securities, commitments of sale, or instruments
relating to or entitling any person to purchase or otherwise acquire any shares
of, or any security convertible into or exercisable or exchangeable for, any
such shares of capital stock or other ownership interest of any of such
subsidiaries. Except as disclosed in the Prospectus or the Registration
Statement, and as may be prohibited or restricted by applicable law, to such
counsel’s knowledge, no subsidiary is prohibited or restricted, directly or
indirectly, from paying dividends to, or from making any other distribution with
respect to such subsidiary’s capital stock, partnership interests, membership
interests or other equity interests, as the case may be, or from repaying to the
Company or any other subsidiary any amounts which may from time to time become
due under any loans or advances to such subsidiary from the Company or such
other subsidiary, or from transferring any such subsidiary’s property or assets
to the Company or to any other subsidiary.

 

(xii) The issuance and sale of the Shares and the execution, delivery and
performance by the Company and the Operating Partnership of this Agreement, and
the

 

18



--------------------------------------------------------------------------------

consummation of the transactions herein and the performance of the transactions
therein contemplated, do not and will not (A) conflict with or result in a
breach or violation by the Company or any of its subsidiaries of, or default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or the Operating
Partnership pursuant to any contract, indenture, mortgage, loan agreement, note,
lease, joint venture or partnership agreement or other instrument or agreement
filed as an exhibit to the Registration Statement, (b) result in any violation
of the provisions of the Governing Instruments of the Company or the Operating
Partnership or (c) result in any violation of any decree, order or judgment of
any court or governmental agency or body known by such counsel to be applicable
to the Company or the Operating Partnership.

 

(xiii) To the knowledge of such counsel, the issuance of the Shares to be
purchased from the Company hereunder is not subject to preemptive or other
similar rights, or any restriction upon the voting or transfer thereof pursuant
to any agreement to which the Company or any of its subsidiaries is a party or
by which any of them may be bound.

 

(xiv) To the knowledge of such counsel, (A) other than as set forth in the
Prospectus, there are no legal, governmental or regulatory proceedings pending
or threatened to which the Company or any of its subsidiaries is a party, or of
which the business, assets or properties of such entities is the subject, which
(individually or in the aggregate) are required to be disclosed in the
Registration Statement and Prospectus and are not so disclosed or which
(individually, or in the aggregate) could reasonably be expected to have a
Material Adverse Effect; (B) there are no contracts or documents of a character
required to be described in the Registration Statement or the Prospectus or to
be filed as an exhibit to the Registration Statement which are not described or
filed as required; and (C) there are no statutes, rules or regulations required
to be described in the Registration Statement or Prospectus which are not
described as required.

 

(xv) Such counsel has reviewed the statements in the Registration Statement and
the Prospectus in the sections entitled “Risk Factors—Risks relating to our
Business– Tax indemnification obligations, which apply in the event that we sell
certain properties, could limit our operating flexibility”, “Risk Factors—Risks
relating to our Business– The costs of compliance with or liabilities under
environmental laws may harm our operating results”, “Risk Factors—Risks related
to our status as a REIT”, “Business and Properties—Leases”, “Business and
Properties—Strategic Alliance Agreements”, “Business and Properties—Corporex
Nomination Rights”, “Business and Properties—Management Consulting and Advisory
Agreement with Corporex”, “Business and Properties—Management Agreements with
Commonwealth Hotels”, “Business and Properties—Hyatt Regency Rochester
Management Agreement”, “Business and Properties—Franchise Licenses”, “Business
and Properties–Environmental Matters”, “Certain Relationships and Related Party
Transactions”, and “Material Federal Income Tax Considerations”, and insofar as
such statements constitute a summary of the legal matters, proceedings or
documents referred to therein, constitute accurate summaries thereof in all
material respects.

 

(xvi) The Company has the duly and validly authorized capital stock as set forth
under the caption “Capitalization” in the Prospectus; the Shares conform, or
when issued will conform, as to legal matters to the description thereof in the
Prospectus and have been

 

19



--------------------------------------------------------------------------------

duly authorized, validly issued, fully paid and nonassessable; and the Shares to
be sold by the Company have been duly authorized and, when delivered and paid
for in accordance with this Agreement, will be validly issued, fully paid and
nonassessable. All corporate action required to be taken by the Company for the
authorization, issue and sale of the Shares has been duly and validly taken.

 

(xvii) Neither the Company nor any of its subsidiaries is, and after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Prospectus, will be, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the 1940 Act.

 

(xviii) To the knowledge of such counsel and other than as set forth in the
Prospectus, neither the Company nor any of its subsidiaries is, or with the
giving of notice or lapse of time or both would be, in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the properties or assets of the Company or any of its
subsidiaries is subject, or in violation of any statutes, laws, ordinances or
governmental rules or regulations or any orders or decrees to which it is
subject, and neither the Company nor any of its subsidiaries has failed to
obtain any other license, permit, franchise, easement, consent, or other
governmental authorization necessary to the ownership, leasing and operation of
its assets or properties or to the conduct of its business, which default,
violation or failure, individually or in the aggregate, would have a Material
Adverse Effect.

 

(xix) The offer, issuance, sale and delivery of the Series A Preferred Units by
the Operating Partnership constitute exempt transactions under the 1933 Act and
do not under existing law require the registration of the Series A Preferred
Units under the 1933 Act.

 

(xx) To the knowledge of such counsel and except as disclosed in the Prospectus,
no holder of any security of the Company has any right to require registration
of the Preferred Shares or any other security of the Company because of the
filing of the Registration Statement or the consummation of the transactions
contemplated hereby and, except as disclosed in the Prospectus, no person has
the right to require registration under the 1933 Act of any of the Preferred
Shares of the Company.

 

(xxi) Based on the facts and assumptions set forth in the Registration Statement
and the Prospectus and the representations by the Company set forth in an
Officer’s Certificate regarding certain federal income tax matters, commencing
with its taxable year ended December 31, 2004, the Company has been organized
and has operated in conformity with the requirements for qualification and
taxation as a REIT under the Code, and its current organizational method of
operation will enable it to continue to satisfy the requirements under the Code
for qualification and taxation as a REIT.

 

Such counsel shall confirm that during the preparation of the Registration
Statement and Prospectus, such counsel participated in various conferences with
officers of the Company, representatives of the Company’s independent certified
public accountants and the Representatives

 

20



--------------------------------------------------------------------------------

and their counsel. At those conferences, the contents of the Registration
Statement and Prospectus and related matters were discussed, reviewed and
revised. Because of the inherent limitations in the independent verification of
factual matters, and the character of determinations involved in the preparation
of registration statements under the 1933 Act, such counsel shall not pass upon,
and shall not assume any responsibility for, and shall make no representation
that such counsel has independently verified, the accuracy, completeness or
fairness of the statements contained in the Registration Statement or the
Prospectus except to the extent expressly provided above. Also, such counsel
shall not express any opinion or belief as to the financial statements,
schedules or other financial or statistical information contained in the
Registration Statement or the Prospectus. Also, such counsel shall not express
any opinion or belief as to any information furnished in writing by you
expressly for use in the Registration Statement or Prospectus. However, subject
to the foregoing, on the basis of such counsel’s participation in the
conferences referred to above and such counsel’s examination of the documents
referred to herein, such counsel shall advise you that no facts have come to
such counsel’s attention that would lead such counsel to believe that (i) the
Registration Statement, as of the Effective Date, contained any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; or (ii) the
Prospectus, as of its date and as of the Closing Date, contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d) You shall have received on the Closing Date, from Bryan Cave LLP, counsel to
the Underwriters, such opinion or opinions, dated the Closing Date with respect
to such matters as you may reasonably require; and the Company shall have
furnished to such counsel such documents as they reasonably request for the
purposes of enabling them to review or pass on the matters referred to in this
Section 6 and in order to evidence the accuracy, completeness and satisfaction
of the representations, warranties and conditions herein contained.

 

(e) You shall have received at or prior to the Closing Date from Bryan Cave LLP
a memorandum or memoranda, in form and substance satisfactory to you, with
respect to the qualification for offering and sale by the Underwriters of the
Shares under state securities or blue sky laws of such jurisdictions as the
Underwriters may have designated to the Company.

 

(f) On the business day immediately preceding the date of this Agreement and on
the Closing Date, you shall have received from Grant Thornton LLP, a letter or
letters, dated the date of this Agreement and the Closing Date, respectively, in
form and substance satisfactory to you, confirming that they are independent
public accountants with respect to the Company within the meaning of the 1933
Act and the 1933 Act Rules and Regulations, and stating to the effect set forth
in Schedule III hereto.

 

(g) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Prospectus
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree that has had or reasonably could
be expected to have a Material Adverse Effect; and subsequent to the respective
dates as of which information is given in the Registration Statement and the
Prospectus, neither the Company nor any of its subsidiaries shall have incurred
any liability or obligation, direct or contingent, or entered into

 

21



--------------------------------------------------------------------------------

any transactions, and there shall not have been any change in the capital shares
or short-term or long-term debt of the Company and its subsidiaries or any
change or any development involving or which might reasonably be expected to
involve a Material Adverse Effect.

 

(h) Between the time of execution of this Agreement and the Closing Date, there
shall not have occurred any of the following: (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange or
The Nasdaq National Market or the establishing on such exchange or market by the
SEC or by such exchange or market of minimum or maximum prices which are not in
force and effect on the date hereof; (ii) a suspension or material limitation in
trading in the Company’s securities on the New York Stock Exchange or the
establishing on such exchange by the SEC or by such exchange of minimum or
maximum prices which are not in force and effect on the date hereof; (iii) a
general moratorium on commercial banking activities declared by either federal
or New York authorities; (iv) the declaration by the United States of a national
emergency or war, which in your judgment makes it impracticable or inadvisable
to proceed with the public offering or the delivery of the Shares in the manner
contemplated in the Prospectus; or (v) any calamity or crisis (including acts of
terrorism), change in national, international or world affairs, act of God,
change in the international or domestic markets, or change in the existing
financial, political or economic conditions in the United States or elsewhere,
which in your judgment makes it impracticable or inadvisable to proceed with the
public offering or the delivery of the Shares in the manner contemplated in the
Prospectus.

 

(i) You shall have received certificates, dated the Closing Date and signed by
the President and the Chief Financial Officer of the Company, in their
capacities as such, stating that:

 

(i) the condition set forth in Section 6(a) has been fully satisfied;

 

(ii) they have reviewed the Registration Statement and the Prospectus as amended
or supplemented and nothing has come to their attention that would lead them to
believe that either the Registration Statement or the Prospectus, or any
amendment or supplement thereto, as of their respective effective, issue or
filing dates, contained, or the Prospectus as amended or supplemented at such
Closing Date, contains any untrue statement of a material fact, or omits to
state a material fact required to be stated therein or necessary in order to
make the statements therein (and with respect to the Prospectus, in the light of
the circumstances under which they were made), not misleading;

 

(iii) since the Effective Date, there has occurred no event required to be set
forth in an amendment or supplement to the Registration Statement or the
Prospectus which has not been so set forth;

 

(iv) all representations and warranties made herein by the Company and the
Operating Partnership are true and correct at such Closing Date, with the same
effect as if made on and as of such Closing Date, and all agreements herein to
be performed or complied with by the Company on or prior to such Closing Date
have been duly performed and complied with by the Company; and

 

(v) covering such other matters as you may reasonably request.

 

22



--------------------------------------------------------------------------------

(j) The Company and the Operating Partnership shall have furnished to you at the
Closing Date such further information, opinions, certificates, letters and
documents as you may have reasonably requested.

 

All such opinions, certificates, letters and documents will be in compliance
with the provisions hereof only if they are satisfactory in form and substance
to you and to Bryan Cave LLP, counsel for the several Underwriters. The Company
and the Operating Partnership will furnish you with such signed and conformed
copies of such opinions, certificates, letters and documents as you may request.

 

If any of the conditions specified above in this Section 6 shall not have been
satisfied at or prior to the Closing Date or waived by you in writing, this
Agreement may be terminated by you on notice to the Company.

 

7. Indemnification and Contribution. (a) The Company and the Operating
Partnership, jointly and severally, will indemnify and hold harmless each
Underwriter for and against any losses, damages or liabilities, joint or
several, to which such Underwriter may become subject, under the 1933 Act or
otherwise, insofar as such losses, damages or liabilities (or actions or claims
in respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Prospectus, the Registration Statement, the Prospectus or any other prospectus
relating to the Shares, or any supplement or amendment thereto, or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, (and with respect to
the Prospectus, in the light of the circumstances under which they were made),
not misleading, and will reimburse each Underwriter for any reasonable legal or
other expenses incurred by such Underwriter in connection with investigating,
preparing, pursuing or defending against or appearing as a third party witness
in connection with any such loss, damage, liability or action or claim,
including, without limitation, any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to the indemnified party, as such expenses are
incurred (including such losses, damages, liabilities or expenses to the extent
of the aggregate amount paid in settlement of any such action or claim, provided
that (subject to Section 7(c) hereof) any such settlement is effected with the
prior written consent of the Company); provided, however, that the Company and
the Operating Partnership shall not be liable in any such case to the extent,
but only to the extent, that any such loss, damage or liability arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Prospectus, the Registration Statement,
the Prospectus or any other prospectus relating to the Shares, or any such
amendment or supplement, in reliance upon and in conformity with written
information relating to the Underwriter furnished to the Company by you or by
any Underwriter through you, expressly for use in the preparation thereof (as
provided in Section 13 hereof).

 

(b) Each Underwriter, severally and not jointly, will indemnify and hold
harmless the Company and the Operating Partnership for and against any losses,
damages or liabilities to which the Company may become subject, under the 1933
Act or otherwise, insofar as such losses, damages or liabilities (or actions or
claims in respect thereof) arise out of or are based upon an untrue statement or
alleged untrue statement of a material fact contained in any Preliminary
Prospectus, the Registration Statement, the Prospectus or any other prospectus
relating to the Shares, or any amendment or supplement thereto, or arise out of
are based upon the omission or alleged omission

 

23



--------------------------------------------------------------------------------

to state therein a material fact required to be stated therein or necessary to
make the statements therein (and with respect to the Prospectus, in light of the
circumstances under which they were made), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary
Prospectus, the Registration Statement, the Prospectus or any other prospectus
relating to the Shares, or any such amendment or supplement, in reliance upon
and in conformity with written information relating to the Underwriter furnished
to the Company by you or by any Underwriter through you, expressly for use in
the preparation thereof (as provided in Section 13 hereof), and will reimburse
the Company for any legal or other expenses incurred by the Company in
connection with investigating or defending any such action or claim as such
expenses are incurred (including such losses, damages, liabilities or expenses
to the extent of the aggregate amount paid in settlement of any such action or
claim, provided that (subject to Section 7(c) hereof) any such settlement is
effected with the prior written consent of the Underwriters).

 

(c) Promptly after receipt by an indemnified party under Section 7(a) or 7(b)
hereof of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under Section 7(a) or 7(b) hereof, notify each such indemnifying party in
writing of the commencement thereof, but the failure so to notify such
indemnifying party shall not relieve such indemnifying party from (i) any
liability except to the extent that it has been prejudiced in any material
respect by such failure or (ii) any liability that it may have to any such
indemnified party otherwise than under Section 7(a) or 7(b) hereof. In case any
such action shall be brought against any such indemnified party and it shall
notify each indemnifying party of the commencement thereof, each such
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party under Section 7(a)
or 7(b) hereof similarly notified, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party (who shall not, except with
the consent of such indemnified party, be counsel to such indemnifying party),
and, after notice from such indemnifying party to such indemnified party of its
election so to assume the defense thereof, such indemnifying party shall not be
liable to such indemnified party under Section 7(a) or 7(b) hereof for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. The indemnified party shall have the
right to employ its own counsel in any such action, but the fees and expenses of
such counsel shall be at the expense of such indemnified party unless (i) the
employment of counsel by such indemnified party at the expense of the
indemnifying party has been authorized by the indemnifying party, (ii) the
indemnified party shall have been advised by such counsel that there may be a
conflict of interest between the indemnifying party and the indemnified party in
the conduct of the defense, or certain aspects of the defense, of such action
(in which case the indemnifying party shall not have the right to direct the
defense of such action with respect to those matters or aspects of the defense
on which a conflict exists or may exist on behalf of the indemnified party) or
(iii) the indemnifying party shall not in fact have employed counsel reasonably
satisfactory to such indemnified party to assume the defense of such action, in
any of which events such fees and expenses to the extent applicable shall be
borne, and shall be paid as incurred, by the indemnifying party. If at any time
such indemnified party shall have requested such indemnifying party under
Section 7(a) or 7(b) hereof to reimburse such indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 7(a) or 7(b) hereof
effected without its prior written consent if (i) such settlement is

 

24



--------------------------------------------------------------------------------

entered into more than 45 days after receipt by such indemnifying party of such
request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least 30 days prior to such settlement
being entered into and (iii) such indemnifying party shall not have reimbursed
such indemnified party in accordance with such request for reimbursement prior
to the date of such settlement. No such indemnifying party shall, without the
written consent of such indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not such indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of such indemnified party from
all liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any such indemnified party. In no event shall such indemnifying
parties be liable for the fees and expenses of more than one counsel, in
addition to any local counsel, for all such indemnified parties in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances.

 

(d) If the indemnification provided for in this Section 7 is unavailable to or
insufficient to indemnify or hold harmless an indemnified party under Section
7(a) or 7(b) hereof in respect of any losses, damages or liabilities (or actions
or claims in respect thereof) referred to therein, then each indemnifying party
under Section 7(a) or 7(b) hereof shall contribute to the amount paid or payable
by such indemnified party as a result of such losses, damages or liabilities (or
actions or claims in respect thereof) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Operating
Partnership, on the one hand, and the Underwriters, on the other hand, from the
offering of the Shares. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under Section 7(c) hereof and such
indemnifying party was prejudiced in a material respect by such failure, then
each such indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault, as applicable, of the
Company and the Operating Partnership, on the one hand, and the Underwriters, on
the other hand, in connection with the statements or omissions that resulted in
such losses, damages or liabilities (or actions or claims in respect thereof),
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Operating Partnership, on the one hand, and the
Underwriters, on the other hand, shall be deemed to be in the same proportion as
the total net proceeds from such offering (before deducting expenses) received
by the Company bear to the total underwriting discounts and commissions received
by the Underwriters. The relative fault, as applicable, of the Company and the
Operating Partnership, on the one hand, and the Underwriters, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, on the
one hand, or the Underwriters, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company, the Operating Partnership and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to above in this Section 7(d). The amount paid or payable by such an

 

25



--------------------------------------------------------------------------------

indemnified party as a result of the losses, damages or liabilities (or actions
or claims in respect thereof) referred to above in this Section 7(d) shall be
deemed to include any legal or other expenses incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 7(d), no Underwriter shall be
required to contribute any amount in excess of the total discounts and
commissions received by such Underwriter with respect to the Shares. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The obligations of the Underwriters
in this Section 7(d) to contribute are several in proportion to their respective
underwriting obligations with respect to the Shares and not joint.

 

(e) The obligations of the Company and the Operating Partnership under this
Section 7 shall be in addition to any liability that the Company and the
Operating Partnership may otherwise have and shall extend, upon the same terms
and conditions, to each officer, director, employee, agent or other
representative and to each person, if any, who controls any Underwriter within
the meaning of the 1933 Act; and the obligations of the Underwriters under this
Section 7 shall be in addition to any liability that the respective Underwriters
may otherwise have and shall extend, upon the same terms and conditions, to each
officer and trustee of the Company who signed the Registration Statement and to
each person, if any, who controls the Company within the meaning of the 1933
Act.

 

(f) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof, including, without limitation, the provisions
of this Section 7, and are fully informed regarding such provisions. They
further acknowledge that the provisions of this Section 7 fairly allocate the
risks in light of the ability of the parties to investigate the Company and its
business in order to assure that adequate disclosure is made in the Registration
Statement, any Preliminary Prospectus, the Prospectus, and any supplement or
amendment thereof, as required by the 1933 Act.

 

8. Representations and Agreements to Survive Delivery. The respective
representations, warranties, agreements and statements of the Company and the
Operating Partnership and the Underwriters, as set forth in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
remain operative and in full force and effect regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Underwriter or any controlling person of any Underwriter, the Operating
Partnership, the Company or any of their officers, directors, trustees or any
controlling persons and shall survive delivery of and payment for the Shares
hereunder.

 

9. Substitution of Underwriters. (a) If any Underwriter shall default in its
obligation to purchase the Shares which it has agreed to purchase hereunder, you
may in your discretion arrange for you or another party or other parties to
purchase such Shares on the terms contained herein. If within thirty-six hours
after such default by any Underwriter you do not arrange for the purchase of
such Shares, then the Company shall be entitled to a further period of
thirty-six hours within which to procure another party or parties reasonably
satisfactory to you to purchase such Shares on such terms. In the event that,
within the respective prescribed periods, you notify the Company that you have
so arranged for the purchase of such Shares, or the Company notifies you that
they have so arranged for the purchase of such Shares, you or the Company shall
have the right

 

26



--------------------------------------------------------------------------------

to postpone the Closing Date for a period of not more than seven days, in order
to effect whatever changes may thereby be made necessary in the Registration
Statement or the Prospectus, or in any other documents or arrangements, and the
Company agrees to file promptly any amendments to the Registration Statement or
the Prospectus which in your opinion may thereby be made necessary. The term
“Underwriter” as used in this Agreement shall include any persons substituted
under this Section 9 with like effect as if such person had originally been a
party to this Agreement with respect to such Shares.

 

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters made by you and the Company as
provided in subsection (a) above, the aggregate number of Shares which remains
unpurchased does not exceed one-eleventh of the total Shares to be sold on the
Closing Date, then the Company shall have the right to require each
non-defaulting Underwriter to purchase the Shares which such Underwriter agreed
to purchase hereunder and, in addition, to require each non-defaulting
Underwriter to purchase its pro rata share (based on the number of Shares which
such Underwriter agreed to purchase hereunder) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default.

 

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters made by you and the Company as
provided in subsection (a) above, the number of Shares which remains unpurchased
exceeds one-eleventh of the total Shares to be sold on the Closing Date, or if
the Company shall not exercise the right described in subsection (b) above to
require the non-defaulting Underwriters to purchase Shares of the defaulting
Underwriter or Underwriters, then this Agreement shall thereupon terminate,
without liability on the part of any non-defaulting Underwriter or the Company
except for the expenses to be borne by the Company and the Underwriters as
provided in Section 11 hereof and the indemnity and contribution agreements in
Section 7 hereof; but nothing herein shall relieve a defaulting Underwriter from
liability for its default.

 

10. Effective Date and Termination. (a) This Agreement shall become effective
upon execution by the parties.

 

(b) In the event of any termination of this Agreement pursuant to Section 9
hereof, the Company shall not then be under any liability to any Underwriter
except as provided in Section 7 or Section 11 hereof.

 

(c) If any condition specified in Section 6 hereof shall not have been satisfied
when and as required to be satisfied, this Agreement may be terminated by you,
by notice to the Company, at or prior to the Closing Date. Any such termination
shall be without liability of any party to any other party except as provided in
Sections 7 and 11 hereof. If you terminate this Agreement as provided in this
Section 10(c), you shall notify the Company by telephone or telegram, confirmed
by letter.

 

11. Costs and Expenses. The Company, whether or not the transactions
contemplated hereby are consummated or this Agreement is prevented from becoming
effective under Section 10 hereof or is terminated, will bear and pay the costs
and expenses incident to the registration of the Shares and public offering
thereof, including, without limitation, (a) all expenses (including stock
transfer taxes) incurred in connection with the delivery to the several
Underwriters of the Shares, the

 

27



--------------------------------------------------------------------------------

filing fees of the SEC, the fees and expenses of the Company’s counsel and
accountants, (b) the preparation, printing, filing, delivery and shipping of the
Registration Statement, each Preliminary Prospectus, the Prospectus and any
amendments or supplements thereto, (c) the furnishing of copies of such
documents to the Underwriters, (d) the registration or qualification of the
Shares for offering and sale under the securities laws of the various states and
other jurisdictions, (e) the filing fees of the NASD (if any) and fees and
disbursements of counsel to the Underwriters relating to any review of the
offering by the NASD, (f) all printing and engraving costs related to
preparation of the certificates for the Shares, including transfer agent and
registrar fees, (g) all fees and expenses relating to the authorization of the
Shares for trading on the New York Stock Exchange, (h) all travel expenses,
including air fare and accommodation expenses, of representatives of the Company
in connection with the offering of the Shares, and (i) all of the other costs
and expenses incident to the performance by the Company of the registration and
offering of the Shares; provided further, that the Underwriters will bear and
pay the fees and expenses of the Underwriters’ counsel (except as provided in
this Section 11), the Underwriters’ out-of-pocket expenses, and any advertising
costs and expenses incurred by the Underwriters incident to the public offering
of the Shares.

 

If this Agreement is terminated by you in accordance with the provisions of
Section 10(c) because of a failure to satisfy the conditions set forth in
Sections 6(a), (b), (c), (f) or (i), or because of the inaccuracy of any of the
representations and warranties of the Company and the Operating Partnership
contained in this Agreement or the failure of the Company or the Operating
Partnership to perform their covenants and obligations in this Agreement, the
Company and the Operating Partnership shall reimburse the Underwriters for all
of their reasonable out of pocket expenses, including the fees and disbursements
of counsel to the Underwriters.

 

12. Notices. All notices or communications hereunder, except as herein otherwise
specifically provided, shall be in writing and if sent to the Underwriters shall
be mailed, delivered by hand or by UPS or other nationally recognized overnight
courier, or, sent by facsimile transmission c/o A.G. Edwards & Sons, Inc. at One
North Jefferson Avenue, St. Louis, Missouri 63103, Attention: Director,
Corporate Finance, facsimile number (314) 955-4775, or if sent to the Company or
the Operating Partnership shall be mailed, delivered by hand or by UPS or other
nationally recognized overnight courier, or sent by facsimile transmission to
the Company at 100 E. RiverCenter Blvd. Suite 480, Covington, KY 41011,
Attention: J. William Blackham, Chief Executive Officer, facsimile number (859)
292-5518.

 

13. Information Furnished by Underwriters. The statements set forth in the
third, seventh, eighth, ninth, tenth and fourteenth paragraphs under the caption
“Underwriting” in the Prospectus concerning concession amounts, the information
concerning the underwriters’ identities and the number of Shares to be purchased
by each contained in the first paragraph under the caption “Underwriting” in the
Prospectus and the names of the Underwriters on the front and back covers of the
Prospectus constitute the only information furnished by or on behalf of the
Underwriters through you as such information is referred to in Section 4(a)(ii),
Section 6(c)(1) and Section 7 hereof.

 

14. Parties. This Agreement shall inure to the benefit of and be binding upon
the Underwriters, the Company, the Operating Partnership and, to the extent
provided in Sections 7 and 8, the officers and directors of the Company and each
person who controls the Company, the Operating Partnership or any Underwriter
and their respective heirs, executors, administrators,

 

28



--------------------------------------------------------------------------------

successors and assigns. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, corporation or other entity
any legal or equitable right, remedy or claim under or in respect of this
Agreement or any provision herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of the parties hereto and their respective successors and assigns and
said controlling persons and said officers, trustees and directors, and for the
benefit of no other person, corporation or other entity. No purchaser of any of
the Shares from any Underwriter shall be construed a successor or assign by
reason merely of such purchase.

 

In all dealings hereunder, you shall act on behalf of each of the several
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of the Underwriters, made or
given by you jointly or by A.G. Edwards & Sons, Inc. or Wachovia Capital
Markets, LLC on behalf of you as the Representatives, as if the same shall have
been made or given in writing by the Underwriters.

 

15. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.

 

16. Pronouns. Whenever a pronoun of any gender or number is used herein, it
shall, where appropriate, be deemed to include any other gender and number.

 

17. Time of Essence. Time shall be of the essence of this Agreement.

 

18. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, including all matters of
construction, validity and performance (including section 5-1401 of the New York
General Obligations Law but excluding all other choice of law and conflicts of
laws rules).

 

19. Definitions. For purposes of this Agreement, (a) “TRS Lessee” means EHP TRS
Holding Co., Inc., a Maryland corporation, and any of its subsidiary
corporations or other entities which lease hotels from the Operating Partnership
or any of the Company’s subsidiaries; (b) “Manager” means Commonwealth Hotels,
Inc., a Kentucky corporation; (c) “knowledge” means the actual knowledge of the
executive officers of the applicable entity, after reasonable inquiry or
investigation; provided, that, where “knowledge” qualifies a representation or
warranty of the Company or the Operating Partnership with respect to the TRS
Lessee or the Manager, “knowledge” means the actual knowledge of the executive
officers of the Company without further inquiry or investigation; (d) “Property”
shall mean all real property and facilities owned or leased by the Company or
any of the Company’s subsidiaries, as applicable; (e) “Governing Instruments” of
a party means the declaration of trust, articles or certificate of
incorporation, charter, bylaws, certificate of limited partnership, partnership
agreement, articles of organization, operating agreement or other governing
instrument, as applicable, of the party; (f) “Independent Directors” means those
directors determined by the Company’s Board of Directors to be “independent” in
accordance with the Corporate Governance Rules of the New York Stock Exchange
or, in the event that the Common Stock is not listed on the New York Stock
Exchange, in accordance with applicable rules and (g) “Contribution Agreement”
means that certain Omnibus Option Agreement dated as of May 4, 2004 by and among
the Operating Partnership and the Contributors, as defined therein.

 

29



--------------------------------------------------------------------------------

Execution Copy

 

If the foregoing is in accordance with your understanding, please so indicate in
the space provided below for that purpose, whereupon this letter shall
constitute a binding agreement among the Company, the Operating Partnership and
the Underwriters.

 

EAGLE HOSPITALITY PROPERTIES TRUST, INC.

By:   /s/      J. WILLIAM BLACKHAM        

Name:

  J. William Blackham    

Title:

  President and CEO

 

EHP OPERATING PARTNERSHIP, L.P.

By: Eagle Hospitality Properties Trust, Inc., its general partner          By:  
/s/     J. WILLIAM BLACKHAM            

Name:

  J. William Blackham    

Title:

  President and CEO

 

Accepted in St. Louis,

Missouri as of the date

first above written, on

behalf of ourselves and each

of the several Underwriters

named in Schedule I hereto.

 

A.G. EDWARDS & SONS, INC.

WACHOVIA CAPITAL MARKETS, LLC

As Representatives of the Several

Underwriters named on Schedule I hereto

 

By:  

A.G. EDWARDS & SONS, INC.

By:   /s/    MICHAEL L. ESSEX            

Name:

  Michael L. Essex    

Title:

 

Sr. Vice President

Director of Syndicate

 



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE I

 

Name

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

A.G. Edwards & Sons, Inc.

   1,440,000

Wachovia Capital Markets, LLC

   1,440,000

Legg Mason Wood Walker, Incorporated

   400,000

JMP Securities LLC

   320,000

BB&T Capital Markets, a Division of Scott & Stringfellow, Inc.

   200,000

McDonald Investments Inc.

   200,000

Total

   4,000,000     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE II

 

 

Entity

--------------------------------------------------------------------------------

  

State of Formation

--------------------------------------------------------------------------------

  

Foreign Qualifications

--------------------------------------------------------------------------------

1. Eagle Hospitality Properties Trust, Inc.

   MD    CO, FL, KY, OH, NY

2. EHP Operating Partnership, L.P.

   MD    AZ, CO, FL, KY, OH, NY

3. RiverCenter Hotel Limited Partnership

   KY     

4. EHP RiverCenter Landmark, LLC

   KY     

5. EHP Burr Ridge, LLC

   IL     

6. EHP RiverCenter Suites, LLC

   KY     

7. EHP CVG Airport, LLC

   KY     

8. EHP DIA Suites, LLC

   CO     

9. EHP Westshore Suites, LLC

   FL     

10. EHP Independence Suites, LLC

   OH     

11. EHP Dublin Suites, LLC

   OH     

12. EHP Rochester Hotel, LLC

   DE    NY

13. EHP Rochester Hotel Holding, LLC

   DE    NY

14. EHP Phoenix Suites, LLC

   DE    AZ

15. EHP Glendale, LLC

   DE     

16. EHP TRS Holding Co., Inc.

   MD     

17. RiverCenter Landmark TRS, Inc.

   MD     

18. Burr Ridge TRS, Inc.

   MD     

19. RiverCenter Suites TRS, Inc.

   MD    KY

20. CVG Airport TRS, Inc.

   MD    KY

21. DIA Suites TRS, Inc.

   MD    CO

22. Westshore Suites TRS, Inc.

   MD    FL

23. Independence Suites TRS, Inc.

   MD    OH

24. Dublin Suites TRS, Inc.

   MD    OH

25. Rochester Hotel TRS, Inc.

   DE    NY

26. Phoenix Suites TRS, Inc.

   MD    AZ

27. Glendale Hotel TRS, Inc.

   MD     

 